

115 HR 3846 IH: Providing Opportunity With Energy Revenues in Counties Act
U.S. House of Representatives
2017-09-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 3846IN THE HOUSE OF REPRESENTATIVESSeptember 27, 2017Mr. Johnson of Ohio introduced the following bill; which was referred to the Committee on Natural ResourcesA BILLTo amend the Mineral Leasing Act to require payment to counties of a portion of certain revenues
			 received by the United States under Federal oil and gas leases, and for
			 other purposes.
	
 1.Short titleThis Act may be cited as the Providing Opportunity With Energy Revenues in Counties Act or the POWER Counties Act. 2.Payment to counties of portion of certain revenues received by the United States under Federal oil and gas leases (a)In generalSection 35(a) of the Mineral Leasing Act (30 U.S.C. 191(a)) is amended—
 (1)by striking 40 per centum and inserting 20 per centum; and (2)by inserting , and 20 per centum thereof shall be paid to the county within the boundaries of which the leased lands or deposits are or were located and may be used by such county for its schools and roads after June 17, 1902.
 (b)Conforming amendmentSection 35(a) of the Mineral Leasing Act (30 U.S.C. 191(a)) is amended by striking and the Geothermal Steam Act of 1970,. 